Exhibit No. 10.30

 

EXECUTION COPY

 

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

 

GUARANTY OF LEASE

 

WHEREAS, H & M PROPERTIES, a business name for VHEM, LLC, a California limited
liability company, hereinafter “Lessor,” and Skurka Aerospace Inc. a Delaware
corporation, hereinafter “Lessee,” are about to execute a document entitled
“Standard Industrial/Commercial Single-Tenant Lease – Net” dated December 31,
2004 (“Lease”) concerning the premises as more particularly described in the
Lease, wherein Lessor will lease the premises to Lessee, and

 

WHEREAS, TRANSDIGM, INC., a Delaware corporation, hereinafter “Guarantor,” has a
financial interest in Lessee, and

 

WHEREAS, Lessor would not execute the Lease if Guarantor did not execute and
deliver to Lessor this Guaranty of Lease.

 

NOW THEREFORE, in consideration of the execution of the foregoing Lease by
Lessor and as a material inducement to Lessor to execute said Lease, Guarantor
hereby unconditionally and irrevocably guarantees the prompt payment by Lessee
of all rents and all other sums payable by Lessee under said Lease.

 

It is specifically agreed that the terms of the foregoing Lease may be modified
by agreement between Lessor and Lessee, or by a course of conduct, and said
Lease may be assigned by Lessor or any assignee of Lessor without consent or
notice to Guarantor.

 

This Guaranty shall not be released, modified or affected by the failure or
delay on the part of Lessor to enforce any of the rights or remedies of the
Lessor under said Lease, whether pursuant to the terms thereof or at law or in
equity.

 

No notice of default need be given to Guarantor, it being specifically agreed
that the guarantee of the undersigned is a continuing guarantee under which
Lessor may proceed immediately against Lessee and/or against Guarantor following
any applicable breach or default by Lessee or for the enforcement of all
applicable rights which Lessor may have as against Lessee under the terms of the
Lease or at law or in equity with respect to the nonpayment of rent and all
other sums payable by Lessee under said Lease.

 

Lessor shall have the right to proceed against Guarantor hereunder following any
applicable breach or default by Lessee with respect to the nonpayment of rent
and all other sums payable by Lessee under said Lease without first proceeding
against Lessee and without previous notice to or demand upon either Lessee or
Guarantor.

 

Guarantor hereby waives (a) notice of acceptance of this Guaranty, (b) demand of
payment, presentation and protest, (c) all right to assert or plead any statute
of limitations relating to this Guaranty or the Lease, (d) any right to require
the Lessor to proceed against the Lessee or any other person or entity liable to
Lessor, (e) any right to require Lessor to apply to



--------------------------------------------------------------------------------

EXECUTION COPY

 

any default, any security deposit or other security it may hold under the Lease,
(f) any right to require Lessor to proceed under any other remedy Lessor may
have before proceeding against Guarantor, and (g) any right of subrogation.

 

Guarantor does hereby subrogate all existing or future indebtedness of Lessee to
Guarantor to the obligations owed to Lessor under the Lease and this Guaranty.

 

The obligations of Lessee under the Lease to execute and deliver estoppel
statements and financial statements, as therein provided, shall be deemed to
also require Guarantor hereunder to do and provide the same.

 

The term “Lessor” refers to and means the Lessor named in the Lease and also
Lessor’s successors and assigns. So long as Lessor’s interest in the Lease, the
leased premises or the rents, issues and profits therefrom, are subject to any
mortgage or deed of trust or assignment for security, no acquisition by
Guarantor of Lessor’s interest shall affect the continuing obligation of
Guarantor under this Guaranty which shall nevertheless continue in full force
and effect for the benefit of the mortgagee, beneficiary, trustee or assignee
under such mortgage, deed of trust or assignment and their successors and
assigns.

 

The term “Lessee” refers to and means the Lessee named in the Lease and also
Lessee’s successors and assigns.

 

In the event any action be brought by said Lessor against Guarantor hereunder to
enforce the obligation of Guarantor hereunder, the unsuccessful party in such
action shall pay to the prevailing party therein a reasonable attorney’s fee
which shall be fixed by the court.

 

[signature on next page]



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the 31st day of
December, 2004.

 

GUARANTOR:

TRANSDIGM INC.,

a Delaware corporation

By:  

/s/ Gregory Rufus

Name:

 

Gregory Rufus

Title:  

Chief Financial Officer

Address:    

TransDigm Inc.

Tower at Erie View

1310 East Ninth Street, Suite 3710

Cleveland, Ohio 44114

Attn: W. Nicholas Howley, CEO